Citation Nr: 0323678	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for residuals of a left 
leg or knee injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) in Philadelphia, Pennsylvania that 
denied service connection for disability.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's current skin condition is related to 
service. 

3.  The veteran's current left knee disability is related to 
an injury in service.  


CONCLUSIONS OF LAW

1.  The veteran's skin condition was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).

2.  The veteran's left knee condition disability was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that prior to the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Since 
the Board is allowing the appeal at issue in this decision, 
the appellant does not require further assistance to 
substantiate his claim.


Legal Criteria

Service Connection  -In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

It is equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Skin Disorder

The service medical records do not document the veteran's 
complaints of any skin rash over any part of the body.  
However, the veteran has testified that he had onset of skin 
rashes in service and that the skin condition has continued 
since service.  

Further, he has provided statements from his brother and a 
service comrade.  They reportedly witnessed skin rashes on 
the veteran's neck in service.  

In April 2003, the veteran underwent a VA examination in 
which the examiner reported his review of the veteran's 
claims file, to include the veteran's lay statements and 
other medical evidence.  On physical examination, the 
examiner observed oily scaling through the scalp and over the 
central third of the face.  The scaling extended down the 
anterior chest over the shoulders.  There was some 
perifollicular, pustular outbreak over the neck, shoulders, 
and chest.  The examiner's impression was seborrhea with 
folliculitis of the scalp, neck, face, chest, and back.  
Based on a review of the evidence of record, the examiner 
offered a positive opinion as to whether the skin condition 
for which he was treated in service and the present skin 
problem could be related.  In reaching this conclusion the 
examiner acknowledged that the service medical records did 
not show treatment for a skin disease, but relied on the 
statements by witnesses, and the veteran.

The evidence against the veteran's claim consists of the 
negative service medical records and the fact that a skin 
condition is not documented in the claims file until 1998.  
However, the examiner took this evidence into account in 
finding that there was a likely association between the 
current skin disease and events in service.  The examiner's 
conclusions constitute the only competent opinion as to the 
relationship between a current skin condition and service.  
Therefore, the Board finds the weight of the evidence is in 
favor of the veteran's claim.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

Left Leg or Knee Injury

The service medical records do not document the veteran's 
complaints of any left leg or knee disability.  However, the 
veteran has testified that he sustained a left leg injury in 
service and that his left knee condition has continued since.  
Further, he has provided statements from his brother, who 
observed the veteran limping after his injury, and a comrade 
who witnessed the veteran's injury at the time it occurred in 
service.  

In April 2003, the veteran underwent a VA examination in 
which the examiner reported a review of the veteran's claims 
file.  The veteran reported that subsequent to his in-service 
injury, he had experienced intermittent pain and swelling in 
his left knee with no history of recent trauma.  Radiographs 
of the left knee, tibia, and fibula showed normal bony 
landmarks.  A 1998 magnetic resonance imaging study (MRI) was 
noted to show a signal change suggestive of a linear tear in 
the posterior horn of the medial meniscus.  The examiner's 
diagnosis was left knee posterior horn medial meniscus tear.  
The examiner clarified that is was less than likely that the 
thrombophlebitis (shown during private hospitalization in 
November and December 1972) and the current left knee medial 
meniscus tear were "in any way causatively interconnected."  
However, a positive nexus opinion was offered with respect to 
the veteran's left knee meniscus tear.  In the examiner's 
opinion, it was as likely as not that the incident described 
in service contributed to the veteran's current left knee 
condition.  

Again the negative service medical records, and time lapse 
between service and the identification of a current 
disability constitute evidence against the veteran's claim.  
However, the examiner reviewed the record, and was aware of 
this history in offering the favorable opinion.  There is no 
opinion against the claim.  Therefore, the Board, finds that 
the weight of the evidence is in favor of the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a skin condition is 
granted.

Entitlement to service connection for residuals of a left leg 
or knee injury, namely a posterior horn medial meniscus tear 
of the left knee, is granted.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

